PER CURIAM HEADING






                     NO. 12-05-00162-CR
NO. 12-05-00163-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JORY MICHAEL BROWN,                              §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            These appeals are being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  Appellant’s sentences
were imposed on March 15, 2005, and the clerk’s record, after an extension of time, was originally
due on June 14, 2005.  On June 16, 2005, the clerk notified this Court in writing that the reason for
the delay in filing was that Appellant had not made a claim of indigence but had failed to either pay
or make arrangements to pay for preparing the clerk’s record.  On June 23, 2005, this court informed
Appellant that, pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(c), the appeals
would be dismissed unless proof of full payment to the clerk was provided on or before July 5, 2005.
            Appellant’s deadline for providing proof of payment for the clerk’s record has passed, and
he has neither provided proof of full payment or otherwise responded to this Court’s notice. 
Accordingly, the appeals are dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered July 13, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)